UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10653 ESSENDANT INC. (Exact Name of Registrant as Specified in its Charter) Delaware 36-3141189 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Parkway North Boulevard Suite100 Deerfield, Illinois 60015-2559 (847) 627-7000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Indicate by check mark whether registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox On July 20, 2015, the registrant had outstanding 38,007,081 shares of common stock, par value $0.10 per share. ESSENDANT INC. FORM10-Q For the Quarterly Period Ended June 30, 2015 TABLE OF CONTENTS PageNo. PARTI — FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2015 and December31, 2014 3 Condensed Consolidated Statements of Income for the Three Months and Six Months Ended June 30, 2015 and2014 4 Condensed Consolidated Statements of Comprehensive Income for the Three Months and Six Months Ended June 30, 2015 and2014 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 25 PARTII — OTHER INFORMATION Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item6. Exhibits 27 SIGNATURES 28 2 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) (Audited) As ofJune 30, AsofDecember31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $18,157 in 2015 and $19,725 in 2014 Inventories Assets related to held for sale disposal group - Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Liabilities related to held for sale disposal group - Current maturities of long-term debt 28 Total current liabilities Deferred income taxes Long-term debt Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, $0.10 par value; authorized - 100,000,000 shares, issued - 74,435,628 shares in 2015 and 2014 Additional paid-in capital Treasury stock, at cost – 36,349,375 shares in 2015 and 35,719,041 shares in 2014 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 3 ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (Unaudited) FortheThreeMonthsEnded For the Six Months Ended June 30, June 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Warehousing, marketing and administrative expenses Operating income Interest expense, net Income before income taxes Income tax expense Net income $ Net income per share - basic: $ Average number of common shares outstanding - basic Net income per share - diluted: $ Average number of common shares outstanding - diluted Dividends declared per share $ See notes to condensed consolidated financial statements. 4 ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) FortheThreeMonthsEnded FortheSix MonthsEnded June 30, June 30, Net income $ Other comprehensive income, net of tax Unrealized translation adjustment ) 17 Minimum pension liability adjustments Unrealized interest rate swap adjustments 48 ) ) ) Total other comprehensive gain (loss), net of tax ) Comprehensive income $ See notes to condensed consolidated financial statements. 5 ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Six Months Ended June 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Share-based compensation Loss on the disposition of property, plant and equipment 57 96 Amortization of capitalized financing costs Excess tax benefits related to share-based compensation ) ) Asset impairment charges - Deferred income taxes ) ) Changes in operating assets and liabilities (net of acquisitions): Decrease (increase) in accounts receivable, net ) Decrease in inventory Increase in other assets ) ) Increase in accounts payable Decrease in checks in-transit ) ) Decrease (increase) in accrued liabilities ) Decrease in other liabilities ) ) Net cash provided by operating activities Cash Flows From Investing Activities: Capital expenditures ) ) Proceeds from the disposition of property, plant and equipment 18 Acquisition, net of cash acquired ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net repayments under revolving credit facility ) ) Borrowings under Receivables Securitization Program - Repayment of debt - ) Proceeds from the issuance of debt - Net disbursements from share-based compensation arrangements ) ) Acquisition of treasury stock, at cost ) ) Payment of cash dividends ) ) Excess tax benefits related to share-based compensation Payment of debt issuance costs ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 4 Transfer of cash to held for sale ) - Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Other Cash Flow Information: Income tax payments, net $ $ Interest paid See notes to condensed consolidated financial statements. 6 ESSENDANT INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying Condensed Consolidated Financial Statements represent EssendantInc. (“ESND”) (formerly known as United Stationers Inc.) with its wholly owned subsidiary EssendantCo. (formerly known as United Stationers Supply Co.), and Essendant Co’s subsidiaries (collectively, “Essendant” or the “Company”). The Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States and include the accounts of ESND and its subsidiaries. All intercompany transactions and balances have been eliminated. The Company operates in a single reportable segment as a leading distributor of workplace essentials. The accompanying Condensed Consolidated Financial Statements are unaudited, except for the Condensed Consolidated Balance Sheet as of December31, 2014, which was derived from the December31, 2014 audited financial statements. The Condensed Consolidated Financial Statements have been prepared in accordance with the rulesand regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements, prepared in accordance with accounting principles generally accepted in the United States, have been condensed or omitted pursuant to such rulesand regulations. Accordingly, the reader of this Quarterly Report on Form10-Q should refer to the Company’s Annual Report on Form10-K for the year ended December31, 2014 for further information. In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of Essendant at June 30, 2015 and the results of operations and cash flows for the six months ended June 30, 2015 and 2014. The results of operations for the three and six months ended June 30, 2015 should not necessarily be taken as indicative of the results of operations that may be expected for the entire year. Inventory The Company used the last-in, first-out (“LIFO”) method for valuing approximately 77% and 74% of its total inventory as of June 30, 2015 and December31, 2014, respectively. The remaining inventory was valued under the first-in, first-out (“FIFO”) accounting method. An actual valuation of inventory under the LIFO method can be made only at the end of each fiscal year based on the inventory levels and costs at that time. Interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs, and are subject to the final year-end LIFO inventory valuation.Inventory valued under the FIFO and LIFO accounting methods was recorded at the lower of cost or market. If the Company had valued its entire inventory under the lower of FIFO cost or market, inventory would have been $124.2 million and $118.6million higher than reported as of June 30, 2015 and December31, 2014, respectively. The six-month change in the LIFO reserve as of June 30, 2015 resulted in a $5.6million increase in cost of goods sold related to 2015 inflation. The six-month change in the LIFO reserves as of June 30, 2014 resulted in a $1.6 million increase in costs of goods sold which included LIFO liquidations relating to decrements in the Company’s office products and furniture pools which resulted in a $3.4 million liquidation of LIFO inventory quantities carried at lower costs in prior years as compared with the cost of purchases in 2014.This liquidation was more than offset by LIFO expense of $5.0 million related to 2014 inflation.
